Citation Nr: 0828477	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  97-27 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from June 1960 to June 1964.

This matter has been returned to the Board of Veterans' 
Appeals (Board) via a February 2008 Order of the United 
States Court of Appeals for Veterans Claims (the Court), 
based upon a Joint Motion for Remand by the Appellant and the 
Department of Veterans Affairs (VA).  The Court determined 
that additional appellate consideration and explanation was 
required with regard to a November 2006 Board decision 
denying service connection for an acquired psychiatric 
disorder.  The Board notes that the Court did not disturb the 
Board's denial of entitlement to nonservice connected pension 
benefits.

The remaining issue originally came before the Board on 
appeal of a May 1996 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of VA, which in pertinent 
part denied service connection for a psychiatric disorder.  
In August 2000 and in April 2001, the Board had remanded the 
issue of entitlement to service connection for an acquired 
psychiatric disorder.


FINDING OF FACT

An acquired psychiatric disorder is not shown to have been 
present in service, or for many years after separation; the 
preponderance of the competent evidence of record is against 
a finding that any current psychiatric disorder was caused by 
in-service dental treatment or is otherwise related to 
service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Such notice was provided in December 2002 correspondence, 
which notified the veteran of the evidence and information 
necessary to substantiate his claim, as well as of the 
respective responsibilities of VA and the appellant in 
obtaining such.  The Court has interpreted the duty to notify 
in the context of specific types of claims.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that upon 
receipt of an application for service connection, as here, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
The December 2002 notice to the veteran was therefore 
adequate under the VCAA and interpreting case law.  

The Board would additionally note that even if notice was 
found to be inadequate, any errors in notice are not 
prejudicial, because the veteran has been provided all the 
information necessary to allow a reasonable person to 
substantiate his claim.  The evidence of record clearly 
establishes that the veteran had actual knowledge of the 
elements of a service connected claim generally, and of the 
evidence and information applicable to his claim 
specifically.  He has regularly addressed the concept of a 
nexus between in service treatment and current disability, 
both through medical evidence and allegations of continuity.

The claim was readjudicated by the RO and/or the Appeals 
Management Center (AMC) after proper notice was provided or 
knowledge demonstrated, in numerous supplemental statements 
of the case (SSOCs).  In sum, there is no evidence of any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication. 

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
records of pertinent treatment since service.  It also 
includes providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and private and VA treatment records identified by 
the veteran.  The veteran submitted additional private 
medical records and opinions, as well as argument.   He was 
offered an opportunity to set forth his contentions during 
the hearing before the a Veterans Law Judge, but elected to 
cancel his hearing request.  

Under the law, an examination or opinion is necessary to make 
a decision on the claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2007).  Here, the 
appellant was afforded VA medical examinations in February 
1999 and March 2003, and an additional clarifying opinion was 
requested in October 2005.  The medical opinions from these 
examinations clearly addressed the question of the likely 
etiology of the veteran's psychiatric condition.  While the 
veteran's attorney has asserted that an additional 
examination be performed by one trained in both dentistry and 
psychiatry, the Board has determined that such an examination 
is not necessary.  There is sufficient competent medical 
evidence on file for the Board to make a decision on the 
claim.  Another remand for the sole purpose of ordering an 
additional examination by one also trained in dentistry would 
serve no useful purpose, especially when the facts regarding 
the inservice tooth extraction are already of record.  This 
is addressed in greater detail in the decision below.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board notes that the Social Security Administration has 
certified that it cannot locate and provide any medical 
records for the veteran.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Psychoses are on the list of chronic diseases 
subject to presumptive service connection; the applicable 
presumptive period is one year.  38 C.F.R. § 3.307(a)(3).  
Here, however, there is no evidence of psychiatric complaints 
or treatment until many years after separation.  The 
presumption is therefore not for application in this 
instance.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, the veteran claims that he currently suffers from a 
psychiatric disorder as a result of dental treatment while in 
Marine Corps boot camp.  He contends that he had all of his 
upper teeth extracted after one week in service, and that 
this caused his psychiatric disorder. 

Service medical records do indicate that the veteran had 
teeth removed during service.  On the June 1960 pre-
enlistment examination the veteran's teeth were not charted.  
After one week of service, on July 6, 1960, his teeth were 
charted and teeth numbers 1, 5, 7, 11, 12, and 16 through 20 
were noted to be missing.  On an Airborne training 
examination in December 1962 and on the service discharge 
examination, all of the upper teeth, as well as teeth 17 
through 20, were shown to be missing.  The records do not 
show, nor does the veteran assert, that the teeth were 
removed due to dental trauma.  While the veteran had numerous 
teeth removed during service, review of service medical 
records does not reveal any complaints or findings indicative 
of a psychiatric problems during service or at separation 
from service.  Subsequent to service, the medical records do 
not document treatment for psychiatric problems (identified 
as depression, anxiety, adjustment disorder, and personality 
disorder) until the 1980's.  The veteran submitted his claim 
for service connection in 1995, shortly after separation from 
his wife.  With no showing of psychiatric problems during 
service, at separation, or for years thereafter, service 
connection based on a showing of in service incurrence of a 
psychiatric disorder and continuity of treatment since 
service is not warranted.   

Even though a psychiatric condition was not shown until years 
after service, service connection may still be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Critical for such a determination is competent medical 
evidence showing that the veteran now has a psychiatric 
condition that is related to service.  

The record includes medical evidence showing that the veteran 
has been treated for psychiatric problems including 
depression, anxiety, adjustment disorder, and personality 
disorder since the 1980s, and that the veteran is now 
seriously disabled as a result of his depression; however, 
there is no clear medical opinion as to a relationship 
between his psychiatric problems and the removal of the 
veteran's teeth in service, nor is there any opinion linking 
the veteran's psychiatric symptoms to any other aspect of his 
period of service.   

As a preliminary matter, the Board notes that no clear 
rationale for the extraction of so many of the veteran's 
teeth can be divined from the record.  It appears that they 
were subject to caries.  Dr. HIC, a private dentist, reviewed 
the records and stated, "I cannot make an informed decision 
as to the validity of extracting his teeth.  There is not 
enough evidence to say they should or should not have been 
extracted."  The reason for or propriety of the extractions 
need not be resolved, however.  The veteran's claim is 
essentially based on the mere fact of extraction, not the 
circumstances.  His allegation is that he feels self 
conscious and awkward due to his lack of natural teeth, and 
this has caused him to develop a psychiatric illness.  He has 
stated that the actions impaired his ability to trust others, 
particularly those in authority.  

In a January 1998 letter Mr. RC, a licensed social worker, 
noted that the veteran had been treated by him since October 
1995 for major depression.  The treatment records are 
associated with the file.  RC went on to document the 
veteran's reports to him that he believed his psychiatric 
problems were related to the removal of his teeth during 
service.  RC stated that the veteran reported to him that 
while in boot camp a military dentist pulled out all his top 
teeth.  He noted that the veteran reported never being given 
an explanation as to why the teeth were removed and that that 
the veteran further stated that other treatment options, such 
as root canals which would save some of his healthy teeth, 
were never discussed.  RC reported that the veteran believed 
he was violated by the Marines, and that the veteran asserted 
that this incident damaged his trust in people and authority 
in general which in turn may affect his mental health to this 
day.  RC stated that the veteran reported that the negative 
impact on his social confidence has affected intimate 
relationships and his ability to pursue them, leaving him 
alone and feeling like a second class citizen.  

The Board finds it pertinent that Mr. RC does not himself 
opine that the veteran's mental illness is related to the in-
service dental care.  He merely recites the veteran's 
complaints and beliefs without interpretation or analysis.  
The Board notes that the record contains a January 1998 
progress note from RC indicating that he spoke with the 
veteran about the letter he was writing for VA compensation 
purposes and that he informed the veteran that he could not 
write that the veteran's depression was secondary to his 
teeth being pulled in service, but could write that it was a 
contributing factor.  It is noteworthy that Mr. RC's 
statement did not in fact go even that far.  His notations 
are essentially bare transcriptions of lay history from the 
veteran unsupported by medical evidence or commentary from 
the medical professional, they are not competent medical 
evidence that the veteran's current psychiatric problems are 
related to his service.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

Even if the veteran's social worker believed that the 
veteran's tooth extraction during service was a factor 
contributing to the veteran's current psychiatric disorder 
(although this was not stated in the January 1998 letter), 
the weight of the medical evidence on file is against such a 
finding.  Specifically noted in this regard are medical 
records identifying other causes for the psychiatric symptoms 
and the findings and conclusions on the extensive and 
detailed VA examination reports the veteran has undergone, 
and the opinions expressed therein - which were offered after 
consideration of the opinion expressed by the veteran's 
social worker.

Other private treatment records, from early 1982 through 
August 2005, reveal continued complaints of and treatment for 
anxiety and depression.  No doctor or other provider 
addresses the question of a link between current psychiatric 
symptoms or diagnosis and any aspect of the veteran's period 
of service, including the service dental treatment.  Instead, 
doctors cite to financial problems, the end of his marriage, 
and work stress as the causes of the veteran's psychiatric 
difficulties.  Dr. CB, a psychiatrist who treated the veteran 
for depression in 1985, opined in June 1986 that "his 
condition was related to stress at his previous employment."  
Dr. CB repeated this opinion in September 1988, after almost 
three years of treatment.  Similarly, Dr. MAB and Dr. MC both 
cite work stress and the veteran's inability to properly 
manage stress as the root of his problems.  Dr. MAB reported 
in a June 1985 statement, while Dr. MC offered opinions in 
April and June 1982 statements.

The veteran underwent a VA mental disorders examination in 
February 1999.  The veteran reported that he had no major 
difficulties in service other than the shame and humiliation 
he experienced after having his teeth extracted.  He was 
unable to discuss in any detail his dental condition prior to 
service.  After leaving service the veteran had returned to 
school and obtained his high school diploma.  He enrolled in 
college and worked his way through school, receiving a degree 
in sociology in 1983.  He had been married twice and was 
currently divorced.  He had worked for 10 years as a review 
officer for a federal agency; he left that job due to intense 
stress and received worker's compensation.  He later worked 
for the Social Security Administration for a short time but 
was let go for substandard work.  The examiner noted that the 
veteran was somewhat aloof and defensive.  He appeared to be 
of average intelligence.  His speech was slow with a retarded 
pace.  Affect was depressed, withdrawn, and sullen.  His 
memory was rather vague and it was difficult to get specific 
information about his background.  He reported being treated 
for depression by a psychiatrist and a social worker at the 
Wing Hospital, Warren, Massachusetts.  The diagnosis was 
major depressive disorder.  The veteran expressed that he 
felt his depression was precipitated by the removal of his 
teeth in service, though he stated no dentist with whom he 
had consulted would provide a statement that he had been 
injured or impaired by the in-service treatment.  The VA 
examiner gave the following opinion

There is a lifelong core of depression in 
this patient.  Please review mental 
status exam.  A social worker's opinion 
as a therapist is different from a 
scientific statement based on literature 
- documentation of a lifelong depression 
based on removal of teeth as a stressor 
needs to be reviewed by a dentist who has 
dual credentials in mental health and 
dentistry.  Removal of teeth in itself is 
not considered to be a life stressor that 
would have lasting enduring chronic 
depression.  Endodontic treatment was no 
a major focus at the time the veteran was 
in boot camp.

The veteran's attorney has spent a great deal of time arguing 
that these statements by the VA examiner in 1999 necessitate 
that the veteran be afforded an examination by one with 
training both in dentistry and psychiatry in order to reach a 
valid opinion question of etiology.  The Board does not 
agree.  For the following reasons, no such referral was done, 
nor is one in any way necessary.  

First and foremost, the Board does not believe that an 
examination with opinion by a dual credentialed expert is 
necessary because the very same examiner who suggested this 
be done in 1999 (and the only one who suggested the need for 
such) has since changed his view.  In two subsequent opinions 
in 2003 and 2005 (discussed in more detail below) the very 
same examiner who gave the 1999 opinion offered his own 
medical opinions as to how the veteran's psychiatric problems 
are essentially not likely related to tooth extraction in 
service.  The examiner was specifically asked to elaborate 
and clarify his 1999 statements, and he did so without 
indicating the need for a dual credentialed examination.  The 
fact that the only medical professional who thought of 
referring this matter to a dual trained examiner no longer 
sees the need for such a referral shows that such an 
examination is not medically indicated to decide this case.  

Second, the pertinent dental facts are already of record, and 
a dental professional can add little (if anything) more to 
the relevant evidence of record.  As was discussed above, the 
mere fact that the veteran had the teeth removed, and not the 
necessity or seriousness of that procedure, is the sole 
relevant dental fact pertinent to this claim.  We can assume 
arguendo that all factors were most favorable to the claim - 
that the extraction was not necessary and that the procedure 
was very serious.  Once this is accomplished, additionally 
review by one trained in dental arts can provide us no other 
relevant information.  The opinion critical to the decision 
in this matter is from the examiner trained in psychiatry.  
Only an opinion by one trained in psychiatry is required to 
provide competent medical evidence as to the likelihood that 
a current psychiatric condition is related to the specific 
documented inservice event.  The VA examiner who examined the 
veteran in 1999 and gave subsequent opinions in 2003 and 2005 
is qualified to offer that opinion.  Knowledge of dentistry 
is not necessary to diagnose a psychiatric illness or to 
validate or contradict the veteran's subjective complaints of 
the extractions' impact on his psyche.  

In short, the Board sees no reason remaining as to why a 
psychiatrically trained professional must be cross-
credentialed in another medical science, such as neurology, 
cardiology or dentistry, in order to offer a competent 
medical opinion as to whether or not an individual's 
psychiatric problem is or is not related to paraplegia, a 
heart attack, or tooth extraction.  For these reasons, the 
Board finds that it is not necessary to remand this matter 
once more for an examination by one trained in both dentistry 
and psychiatry. 

Having addressed the rationale for why no additional 
examination is needed, we now return to discussion as to why 
the medical evidence weighs against the veteran's claim for 
service connection.  

As discussed above, the veteran did have teeth extracted 
during service.  He did not, however, have any complaints of 
or treatment for psychiatric problems during service or for 
years thereafter.  While psychiatric problems were documented 
as of the 1980s it is pertinent that many of the earlier 
medical opinions on file relate the psychiatric problems to 
matters other than the veteran's period of service and the 
loss of his teeth.  These included job related stress, 
financial problems, and marital problems.  The veteran did 
not file a claim for service connection until 1995.  Earlier 
in this document we recounted the summary of records of 
treatment and examination through 1999.

The same VA psychologist who examined the veteran in 1999, 
saw him again in March 2003.  At that time, the examiner 
noted that the veteran was much more elusive than he had been 
in 1999.  The veteran had extreme difficulty remembering 
simple details of his life.  In fact he was vague about all 
the requested information.  He was extremely aloof and 
defensive.  He appeared to be of average intelligence.  
Speech was slow and retarded; memory was rather vague and it 
was difficult to get specific information about his 
background.  He reported that he had a brother who died at 
birth, and had not seen his father.  He was a depressed, 
withdrawn, and agitated individual, with hypochondriacal 
tendencies.  When asked about the removal of his teeth in 
service, the veteran stated that they should have been able 
to save his teeth, and he reported that he had never felt 
comfortable around people because of his teeth.  He could not 
remember receiving any dental treatment prior to service.  
The VA examiner in large part relied upon the history 
provided in 1999.  The examiner felt there was "no 
question" that the loss of a number of teeth would cause low 
self esteem in a young man, but he noted that the veteran had 
coped very well in service, and had immediately after 
attended college and maintained long term employment.  He 
opined that the veteran was predisposed to depression in 
light of the death of a brother and absence of a father.  He 
noted that the veteran was obsessed with his dental problem 
and that may well be a displacement for other psychiatric 
emotional issues.  With regard to the question of a nexus 
between dental problems and current psychiatric disability, 
the examiner found that the veteran did not have a life-
threatening stressor in the removal of teeth.  He stated that 
the veteran would have had some adjustment disorder in the 
loss of his teeth, continuing throughout his life, but 
concluded with the following:  

[t]he likelihood of removal of teeth 
inducing a major depressive disorder does 
not appear congruent at this time.  

In January 2005, the same VA examiner was asked to review his 
report and clarify his stated opinions.  As the veteran's 
then-representative pointed out, the examiner appeared to 
have given contradictory opinions.  He stated at one point 
that a life long adjustment disorder was related to the 
extractions, and at another that depression was not related 
to the dental care in service.  The examiner reviewed the 
claims file and his report, and gave the following very 
specific opinion: 

It is unlikely that the veteran's severe 
mental illness was caused by his removal 
of teeth in the service.

In short, while the veteran may believe his psychiatric 
problems are due to his inservice dental treatment, the 
medical evidence does not support this finding.  There is no 
evidence of any psychiatric complaints or problems until 
around 20 years after the extractions.  During that period, 
the veteran functioned very well and accomplished a great 
deal.  When problems did arise, treating doctors related them 
to contemporaneous life stressors and not any event or 
circumstance of military service.  It is important to 
reiterate that no doctor has opined that any currently 
diagnosed psychiatric disorder is related to in-service 
dental care.  Mr. RC merely repeats the veteran's allegations 
and fails to provide any analysis, opinion, or even 
endorsement.  The sole medical opinion regarding the 
possibility of a link between the psychiatric problems and 
service is provided by a VA examiner who had the opportunity 
to review the claims file in its entirety and examine the 
veteran on multiple occasions.  Although he acknowledged that 
the removal of teeth and use of dentures in so young a person 
would have an effect, he concluded that in the case of this 
veteran, no current psychiatric illness was caused by the 
removal of teeth in service.  

Weighing all the evidence of record, the Board finds that the 
preponderance of the evidence of record is against the claim 
that the veteran's current psychiatric illness is 
etiologically related to his in service dental care.  

In reaching this conclusion, the Board has also considered 
the extensive medical and psychiatric treatment records on 
file.  These show treatment (beginning in the mid-1980s and 
consistent treatment since the 1990's) for numerous 
disabilities including severe depression and anxiety 
disorders.  The psychiatric complaints appear to have begun 
in the mid 1980s.  Prior to then there are no psychiatric 
treatment records of file.  Significantly, the files contain 
no medical opinions which link a psychiatric disorder to any 
service connected disability or to any aspect of the 
veteran's period of service.  To the contrary, many of the VA 
and private psychiatric treatment records note the veteran is 
suffering from psychiatric problems related to marital 
problems, bankruptcy, and employment problems.  Most 
importantly, as discussed above, the preponderance of the 
medical evidence of record weighs heavily against the 
veteran's claim that his psychiatric problems are related to 
his inservice dental treatment

The appellant's assertion linking his psychiatric disorder to 
his dental treatment in service amounts to a opinion.  There 
is, however, no indication that the appellant has medical 
training or expertise.  As a lay person he is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a psychiatric disorder.  See Espiritu, supra.  No 
competent medical evidence has been presented showing that a 
psychiatric disorder was in any manner related to any aspect 
of service, including the veteran's dental treatment in 
service.  For the foregoing reasons, the claim of entitlement 
to service connection for a psychiatric disorder must be 
denied.

The Board considered the applicability of the benefit-of-the- 
doubt doctrine, however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in the 
current appeal. 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


